Citation Nr: 0917420	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depressive 
disorder, claimed as secondary to already service-connected 
pulmonary tuberculosis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2003 and January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

During his August 2007 Travel Board hearing, the Veteran 
withdrew his claim for service connection for paranoid 
personality disorder.  38 C.F.R. § 20.204 (2008).  So the 
only remaining claim at issue in this appeal is whether he is 
entitled to service connection for major depressive disorder, 
which he is alleging is secondary to his already service-
connected pulmonary tuberculosis.  

In January 2008, and again in June 2008, after reopening the 
claim on the basis of new and material evidence, the Board 
remanded the claim to the RO, via the Appeals Management 
Center (AMC), for further development and consideration.  
This included, in particular, having the Veteran undergo a VA 
compensation examination for a medical nexus opinion 
concerning whether his major depressive disorder is 
attributable to his military service, but especially to 
determine whether it is somehow related to his already 
service-connected pulmonary tuberculosis (that is, either 
proximately due to, the result of, or permanently aggravated 
by the tuberculosis).  38 C.F.R. § 3.310(a) and (b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In March 2009, in response to the medical nexus opinion 
obtained on remand, the Veteran submitted additional 
supporting medical evidence (specifically, the report of his 
hospitalization at the local VA Medical Center (VAMC) in 
Houston from August to September 2007).  He waived his right 
to have the RO initially consider this additional evidence, 
although the records of this hospitalization were already on 
file.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

When submitting this additional evidence in March 2009, the 
Veteran also requested another hearing before the Board - 
specifically, a videoconference or travel Board hearing.  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an Appellant who requests a hearing and is 
willing to appear in person.  Keep in mind, however, the 
Veteran already had a Travel Board hearing in August 2007, 
concerning this very same claim, and he is only entitled to 
one hearing with the Board.  Regardless, the Board is 
granting his claim in this decision, thereby eliminating the 
need for another hearing anyway.


FINDING OF FACT

Based on the medical and other evidence on file for 
consideration, it is just as likely as not the Veteran's 
major depressive disorder was caused or made permanently 
worse by him having to deal with the effects, hardships, and 
perceptions, etc., of his service-connected pulmonary 
tuberculosis.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
major depressive disorder is proximately due, the result of, 
or chronically aggravated by his service-connected pulmonary 
tuberculosis.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

Secondary Service Connection

As already alluded to, under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  And this includes situations 
where the service-connected condition has chronically 
(meaning permanently) aggravated the condition at issue, 
although compensation is only payable for the additional 
disability attributable to the aggravation (meaning only that 
above and beyond the level of disability prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. at 448.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  



Congenital or developmental defects such as personality 
disorders are not diseases or injuries for VA compensation 
purposes and, therefore, any disability resulting from them 
generally may not be service connected, absent evidence of 
disability resulting from a mental disorder that is 
superimposed on the personality disorder.  38 C.F.R. § 
3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  And inasmuch as there is no such evidence 
in this particular instance, this is perhaps why the Veteran 
withdrew his claim for a paranoid personality disorder during 
his August 2007 hearing.  

In any event, the Veteran's claim for a major depressive 
disorder remains pending, and service connection has been in 
effect since March 10, 1971 for pulmonary tuberculosis.  His 
VA clinical records also show that, beginning in the late 
1980s, he received psychiatric treatment for substance abuse, 
atypical psychosis, and depression.  So he has satisfied two 
of the three requirements for secondary service connection.  
The only remaining requirement is the need for medical 
evidence linking his service-connected disability, 
the pulmonary tuberculosis, to his claimed additional 
disability, the major depressive disorder.  McQueen v. West, 
13 Vet. App. 237 (1999).

Concerning this purported cause-and-effect relationship 
between these two conditions, in August 2007 the Veteran was 
admitted to the local VAMC in Houston with a history of 
substance abuse and psychiatric problems, including suicidal 
ideations.  During treatment he reported how his traumatic 
military experiences had contributed significantly to his 
life, including an incident where he had lost a competition 
with another soldier reportedly due to racism.  He also 
reported contracting tuberculosis while in the military, and 
that, because he was too tired to perform his duties as a 
consequence, he was repeatedly disciplined because his 
superiors thought he was just malingering.  He also stated 
that, when his service ended, his family and friends treated 
him differently due to their concerns about his tuberculosis 
(such as them fearing they also would get it).  He said that 
his abilities to maintain relationships and employment were 
also affected.  The Veteran's treating physician indicated it 
was at least as likely as not that the Veteran's military 
experiences, and the treatment from his family after service, 
had contributed to the development and severity of his 
depression.  

At the Board's January 2008 remand request, a VA 
psychological examination was performed in February 2008.  
The examiner reported that the claims folder was reviewed for 
the Veteran's pertinent medical and other history.  The 
diagnosis was major depressive disorder, recurrent, mild with 
history of psychotic symptoms; alcohol dependence, early full 
remission; cocaine dependence, early full remission; cannabis 
dependence.  The examiner indicated she was unable to 
determine whether it was at least as likely as not that the 
Veteran's major depressive disorder was attributable to his 
military service - including to his service-connected 
pulmonary tuberculosis, without resorting to mere 
speculation.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

The report of a private medical examination, also in February 
2008, list diagnoses of severe bipolar disorder and 
posttraumatic stress disorder (PTSD).  It was reported, as 
well, that the Veteran had been totally and permanently 
disabled from psychiatric and medical illness since February 
1968, since he was in the military.  It was further stated 
that his depression had been chronic and irretractable since 
he contracted pulmonary tuberculosis.  



Because the February 2008 VA compensation examiner had 
indicated she was unable to comment on the etiology of the 
Veteran's major depressive disorder without resorting to 
speculation (which, as indicated, constitutes 
"nonevidence," neither for nor against the claim), the 
Board remanded this case again in June 2008 to give that same 
VA compensation examiner another opportunity to comment on 
this case.  In response, she submitted an addendum opinion in 
August 2008, concluding that it was less likely than not the 
Veteran's major depressive disorder was attributable to his 
military service or his service-connected 
pulmonary tuberculosis.

The net result is that we have the favorable opinion from the 
VA hospitalization from August to September 2007, the VA 
compensation examiner's initial noncommittal statement from 
the February 2008 evaluation (so "nonevidence"), and her 
more recent addendum statement in August 2008 that is 
unfavorable to the Veteran's claim.  We also have, and the 
reason the Board reopened the claim in January 2008, 
reference to a May 2003 statement from the Veteran's 
private physician (Dr. J.), also purportedly indicating it is 
more likely than not the Veteran's major depressive disorder 
is related to his service-connected pulmonary tuberculosis.

In deciding this claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).



Here, there is at least as much probative evidence for the 
claim as there is against it.  And when this occurs, the 
Veteran is given the benefit of the doubt and his claim 
granted.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The VA and private doctors that commented favorably provided 
just as much reason and justification for granting the claim 
as the VA compensation examiner who ultimately concluded 
unfavorably.  So, on balance, there is the required medical 
nexus evidence linking the Veteran's major depressive 
disorder to his already service-connected pulmonary 
tuberculosis.  Hence, service connection is warranted for his 
major depressive disorder on this secondary basis.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).


ORDER

Service connection for major depressive disorder, as 
secondary to service-connected pulmonary tuberculosis, is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


